DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 17-26 are pending in this application.  Claims 1-16 have been cancelled.  Claims 17-26 are rejected in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 17-26 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Carlson et al (2013/0309389).
As to claims 17-26, Carlson et al teach a sweetener composition comprising a glycoside blend comprising from 40% to 85% rebaudioside A and from 15% to 60% rebaudioside B (of the total rebaudioside A and rebaudioside B in the glycoside blend), and rebaudisode A and rebaudioside B comprise at least 60% of the glycoside blend (see entire document, especially Figure 3, paragraphs [0045-[0052] and claim 13). Carlson et al teach the sweetener for use in food and beverages (paragraph [0070]).  Carlson et al teach a blend concentration of from 97 ppm to 394 ppm with a Reb A percent of 7% to 82% of the total and a Reb B percent of 18% to 93% of the total (see Figure 3).


Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-26 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Chiang et al (WO 2009/140394).
As to claims 17-26, Chiang et al teach "The process of the invention can be employed to enrich a composition of glycosides containing a subset of rebaudioside A, rebaudioside B, rebaudioside D, and stevioside.  Raw materials typically seen contain up to 5% by weight rebaudioside D (more typically 1-3% by weight) and up to 15% by weight rebaudioside B (more typically 2-8% by weight). Additionally, in-process glycoside streams recovered from other processes (e.g. crystallization) containing rebaudioside B levels up to 40% (more typically 12-35% by weight) may be enriched using this process." (see paragraph [0040]).
Hence, Chiang et al describe a glycoside composition comprising an enriched concentration of reb B (i.e. up to 40% and typically 12-35% by weight of reb B). The composition of glycosides of Chiang et al exclusively comprises steviol glycosides (see paragraphs [0039] and [0040]). It follows that up to 40% and typically 12-35% by weight of reb B in Chiang et al is wt% concentrations based on the total amount of sweet steviol glycoside compounds. Hence, Chiang et al disclose a composition comprising 
The claimed invention aims to enrich the reb B concentration with respect to the total concentration of sweet steviol glycosides in a composition.
The claimed compositions appear to differ from the compositions of Chiang et al in that in addition to the anticipated reb B concentration the reb A concentration has to be in the range of 40 to 90 wt% . 
The claimed invention appears to be based on the finding that a certain percentage of reb B within a stevia extract or sweetening composition comprising sweet steviol glycoside compounds has a positive effect on the taste characteristics of the remaining sweet steviol glycoside compounds present.  Of particular importance in this context is reb A, as reb A is comprised in relatively high concentrations in the natural stevia plant. Chiang et al state that steviol and reb A are the two major glycosides that can be found in stevia (paragraph [0033]).  Chiang et al teach the dry solid portion of a glycoside solution obtained from stevia may comprise about 20% by weight or greater of reb A, for example, about 20% to about 85% by weight of reb A (paragraph [0019]). 
In addition, Chiang et al teach that it is advantageous to further increase the reb A content and reduce the stevioside content, as reb A has an intense sweetness and little bitterness while stevioside has a bitter taste (see paragraph [0003]). 
It is further taught, for example, in paragraph [0025] of Chiang et al that reb A recovery rates of about 80% or greater, or 90% or greater, may be achieved. 

Moreover, these ranges simply accommodate the fact that 10 wt% to 60 wt% of the sweet steviol glycoside compounds are to be reb B, which leaves a range of 90 wt% to 40 wt% for other sweet steviol glycoside compounds, including for example reb A. Accordingly, the choice of the ranges of 40 to 90 wt%, respectively, of reb A, is obvious and/or inherent to that of Chiang et al and the chosen ranges do not require any inventive skills. 

Prakash et al (US 2008/107775) is cited as of interest to the claimed invention.  Prakash et al shows that the sweetening of consumables with stevia extracts or the sweet steviol glycosides comprised therein was well established in the prior art (see for example, paragraph [0871]).  Prakash et al teach that consumables are to comprise 50 ppm to 3000 ppm stevia (i.e. stevia extract comprising stevioside and steviol glycosides) or 100 ppm to 3000 ppm of reb A (see entire document, especially paragraph [0873]). Prakash et al teach a diet cola beverage comprising reb A at a concentration of 400 ppm (see paragraph [0881]). Further, Prakash et al teach a Minute Maid Apple (i.e. a juice product) comprising reb A at a concentration of 180 ppm and an ice tea comprising reb A at a concentration of 360 ppm (see paragraphs [0882] and [0083]). The above cited ppm values for the sweetening of consumables show that "at least about 200 ppm" represents nothing out of the ordinary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
September 10, 2021